Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Henry Shikani on 08/25/2022.
Please amend the claims as follows: 
(Currently Amended) A method (200) for distributing a content in an examination, the method comprising a processor implemented steps of: 
creating the content in the form of one or more question papers on a content authoring engine, wherein the one or more question papers are encrypted with a security key, wherein each of the one or more question papers is pre-mapped with one or more media access control (MAC) numbers corresponding to a plurality of receiving paper devices (202); 
syncing the created one or more question papers on a server cloud (204); 
receiving a request from a master paper device for the one or more question papers, wherein the request is received along with a public key (206); 
verifying the correctness of the public key at the content authoring engine (208);
transferring the one or more question papers along with the pre-mapped one or more MAC numbers in the encrypted format from the server to the master paper device (210); 
switching ON the plurality of receiving paper devices, wherein the switching ON results in the plurality of receiving paper devices to turn into a receiving mode (212); 
setting a connection between the master paper device and a first receiving paper device out of the plurality of receiving paper devices with a first Adhoc secure network as per a first list of MAC numbers corresponding a first question paper (214); 
sending the first question paper from the master paper device to the first receiving paper device using the first Adhoc secure network (216); 
sending the first question paper from the first receiving paper device to the remaining plurality of receiving paper devices corresponding to the first list of MAC numbers (218); 
sharing a pre-generated password by the cloud server a predefined minutes before the examination with users using the plurality of receiving paper devices, wherein the password is used to open the one or more question papers (220); 
opening the one or more question papers using the shared password and attempting to answer the first question paper of the one or more question papers by a user to generate an answer sheet (222); 
scanning the answer sheet by using the plurality of receiving paper devices of the users (224); and
uploading the scanned answer sheet back on the cloud server (226).

(Previously Presented) The method of claim 1 further comprising the step of sharing a second question paper to the plurality of receiving paper devices corresponding to a second list of MAC numbers using a second Adhoc secure network. 

(Previously Presented) The method of claim 1 further comprising the step of detecting a movement of a receiving paper device away from the receiving paper device location which was at the start of the examination.

(Currently Amended) The method of claim 3 further comprising the step of wiping out the first question paper from the receiving paper device and the master paper device. 
(Original) The method of claim 1 further comprising the step of capturing the attendance of the users appearing for the examination, wherein the attendance is captured using biometric details and photo of the user.

(Original) The method of claim 1 further comprising the step of verifying the identity of the users using one or more of a unique identification number based verification a biometric verification or a face comparison technique. 

(Previously Presented) The method of claim 1, wherein the ad-hoc secured network, and the ad-hoc secured network SSID and connection credentials are programmatically generated depending on the MAC number.

(Original) The method of claim 1, wherein the password is written on a board in the examination room just before the start of the examination. 

(Original) The method of claim 1, wherein the plurality of receiving paper devices are mapped with roll numbers of respective users. 

(Currently Amended) The method of claim 1, wherein the first question paper is one or more of an objective type or a subjective type.

(Original) The method of claim 1, wherein the question papers are encrypted with AES 256 Bit encryption by author provided key. 

(Currently Amended) The method of claim 1 wherein the first question paper is created either by manually writing on the content authoring engine or by uploading an already prepared question paper on the content authoring engine in a predefined format. 

(Original) The method of claim 1 wherein each of the plurality of receiving paper devices are having a unique media access control (MAC) number. 

(Original) The method of claim 1 further comprising the step of providing the question papers to the users using a website link after the completion of the examination.

(Original) The method of claim 1 further comprising the step of conducting an audio or a video based assessment of the candidate using the receiving paper device in an offline mode.

(Currently Amended) The method of claim 1 further comprising a step of managing a time period of the examination into more than part depending more than one sections of the first question paper.

(Currently Amended) The method of claim 1 further comprising the step of printing the first question paper into a hard copy.

(Currently Amended) A system (100) for distributing a content in an examination, the system comprises: 
a content authoring engine (108) configured to create the content in the form of one or more question papers, wherein the one or more question papers are encrypted with a security key, wherein each of the one or more question papers is pre-mapped with one or more media access control (MAC) numbers; 
a cloud server (110) configured to: 
sync the created one or more question papers, 
receive a request for access the one or more question papers, wherein the request is received along with a public key, 
verify the correctness of the public key at the content authoring engine, 
transfer the one or more question papers along with the pre-mapped one or more MAC numbers in the encrypted format, and 
a master paper device (104) configured to receive the one or more question papers from the cloud server along with the pre-mapped one or more MAC numbers in the encrypted format, the master paper device further configured to send the one or more question papers; and 
a plurality of receiving paper devices (106) configured to receive one or more question papers from the master paper device, wherein the plurality of receiving paper devices further configured to perform the steps of: 
setting a connection between the master paper device and a first receiving paper device (106A) out of the plurality of receiving paper devices with a first Adhoc secure network as per a first list of MACs corresponding to a first question paper using a connection setting module (116), wherein the connection is used to transfer the first question paper from the master paper device to the first receiving paper device; 
sending the first question paper from the first receiving paper device to the remaining plurality of receiving paper devices corresponding to the first list of MAC numbers; 
opening the one or more question papers using a pre-generated password and attempting to answer the first question paper of the one or more question papers by a user to generate an answer sheet, wherein the password is a pre-generated password generated by the cloud server a predefined minutes before the examination and shared with users using the plurality of receiving paper devices,
scanning the answer sheet by using the plurality of receiving paper devices of the users using a scanning module (118); and 
uploading the scanned answer sheet back on the cloud server using the uploading module (120).

(Currently Amended) One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause: 
creating a content in the form of one or more question papers on a content authoring engine, wherein the one or more question papers are encrypted with a security key, wherein each of the one or more question papers is pre-mapped with one or more media access control (MAC) numbers corresponding to a plurality of receiving paper devices; 
syncing the created one or more question papers on a server cloud; 
receiving a request from a master paper device for the one or more question papers, wherein the request is received along with a public key; 
verifying the correctness of the public key at the content authoring engine; 
transferring the one or more question papers along with the pre-mapped one or more MAC numbers in the encrypted format from the server to the master paper device; 
switching ON the plurality of receiving paper devices, wherein the switching ON results in the plurality of receiving paper devices to turn into a receiving mode; 
setting a connection between the master paper device and a first receiving paper device out of the plurality of receiving paper devices with a first Adhoc secure network as per a first list of MAC numbers corresponding a first question paper; 
sending the first question paper from the master paper device to the first receiving paper device using the first Adhoc secure network; 
sending the first question paper from the first receiving paper device to the remaining plurality of receiving paper devices corresponding to the first list of MAC numbers; 
sharing a pre-generated password by the cloud server a predefined minutes before the examination with users using the plurality of receiving paper devices, wherein the password is used to open the one or more question papers; 
opening the one or more question papers using the shared password and attempting to answer the first question paper of the one or more question papers by a user to generate an answer sheet; 
scanning the answer sheet by using the plurality of receiving paper devices of the users; and 
uploading the scanned answer sheet back on the cloud server.

Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:	
The rejections and objections of record are withdrawn in view of Applicants’ amendment and remarks.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715